 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal1066,InternationalLongshoremen'sAssociation(Bay State Stevedoring Co., Inc., aSubsidiary of Furness, Withy&Company Ltd.)andMassachusetts Port AuthorityInternational Longshoremen's Association (Bay StateStevedoringCo., Inc., a Subsidiary of Furness,Withy&Company, Ltd.)andMassachusetts PortAuthority.Cases 1-CC-693 and 1-CC-694March 21, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn September 23, 1968, Trial Examiner RobertE.Mullin issued his Decision in the above-entitledproceeding, finding that the Respondent Unions hadengaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentUnions filed exceptions to the Decision andsupporting briefs. The General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefinding,conclusions,andrecommendations of the Trial Examiner only to theextent consistent with this Decision and Order.The Trial Examiner held that the RespondentUnions violated Section 8(b)(4)(i)(B) of the Act byinducing their members who are employees of BayState Stevedoring Co., Inc., to refuse to effect atransferofcargo to theMassachusettsPortAuthority, as directed by Bay State, because anobject of the Union's conduct was to compel BayState and other neutral employees to cease doingbusinesswith the Port Authority, with whom theUnions have a primary dispute. We do not agree.The relationships of the various parties involvedare summarized below.TheMassachusettsPortAuthority,aninstrumentality of the State of Massachusetts, is theoperator ofMystic Pier No. 1, one of severalterminals in the Port of Boston and the only oneinvolved in this proceeding. The Port Authority is amember of the Port of Boston Marine TerminalAssociation, an association of terminal operators,which, among other things, publishes tariffs, subjecttotheapprovaloftheFederalMaritimeCommission, setting forth the rates, rules, terms,and conditions governing the use of terminalfacilities in the port. The Terminal Association isnot involved in the operation of terminal facilities,however,anddoesnotengage in collectivebargaining.TheBostonShippingAssociationisanorganization composed of various steamship owners,agents, and stevedores operating in the Port ofBoston. Bay State, a wholly-owned subsidiary ofFurness,Withy & Company, Ltd., is a member ofthe Shipping Association. The Shipping Association,on behalf of its members, bargains collectively withtheRespondent, Local 1066, regarding the termsandconditionsofemploymentofemployeesrepresented by the Local.The events giving rise to this proceeding are asfollows.InApril 1968, the Port Authority decided toenforce "Regulation 9" of the tariff applicable toterminal users in the Port of Boston. "Regulation9" states, in material part-The terminal reserves the rightat its optiontorequire the vessel to store in public warehouse ormove to another location on the pier, at the entirerisk and expense of the vessel or owner, all cargowhich is not removed at the expiration of freetime' (emphasis supplied).Pursuant to this decision, the Port Authority, byletter datedMay 16, 1968, informed Furness, Withythat it should be prepared on May 20 to deliver allcargo from the M. V. Newfoundland then remainingon the Mystic Pier for storage in a publicwarehouse. Furness,Withy in turn requested BayState, its subsidiary, to take the action necessary toeffectdelivery.However, the employees of BayState, who work as clerk crewmen and remain withthe cargo as long as it stays on the dock, refused tocheck out and deliver over the cargo, on instructionsfrom their Union, Local 1066, and its International,the Respondents herein. Insofar as the record shows,the cargo was never warehoused as directed by thePort Authority, and a clerk crew was continuouslyemployed performing duties with respect to thiscargo until all of it was delivered directly toconsignees.It is clear that the enforcement of "Regulation 9"results in a diminution of work opportunities forclerks represented by the Respondent Local2 andthat the Respondents' conduct was precipitated bythe enforcement of this Regulation. Nevertheless,theTrialExaminer found that, as the PortAuthority alone had the power to determine whether'Free time, as defined in the tariff,is the specified time dunng whichcargo may occupy space assigned to it on terminal property free of wharfdemurrage charges immediately prior to the loading or subsequent to thedischarge of such cargo on or off a vessel'In the past, cargo often remained dockside substantially beyond theexpiration of free time,sometimes as much as 20 to 30 days beyond that5-day period175NLRB No. 5 LOCAL 1066, INTL. LONGSHOREMEN'S ASSN."Regulation 9" would be enforced, Bay State waspowerlesstoresolvetheunderlyingdispute.Accordingly, he found that the Respondents' disputewas with the Port Authority, that Bay State was a"neutral or, at most, a secondary employer", andtherefore that the Respondents' conductvis-a-visBay State was for an object proscribed by Section8(b)(4)(B)of the Act.'We hold that, in thecircumstances of this case, the Trial Examiner'sreliance upon right-to-control is misplaced.ThomasT.Soules,PortDirectoroftheMassachusettsPortAuthority, testifiedatthehearing herein that in determining whether or not toexercise the option reserved to terminal operatorsunder "Regulation 9", he, on behalf of the PortAuthority, acts in the "best interests of the terminalandtheseaport".Thosebestinterestsareascertained by using the following criteria: "Theneeds of the steamship lines that are serving thepier,future vessel calls, the need for space,thearrangements with the ships that have come to thePort"(emphasis supplied). Further elaborating, Mr.Soules stated in his affidavit attached to a MotionForTemporaryRestrainingOrder against theRespondents herein:'The enforcement of this regulation has beenundertaken pursuant to an agreement with thevarious steamship lines which serve these piers.The steamship lines are directly the beneficiariesof this enforcement since they are thus enabled toascertaintheircostswithprecisionand tomaintain a proper relationship with their owncustomers.The full significance of the above statement isrevealed upon examination of the cost factors towhichMr. Soules refers, insofar as they relate tothisproceeding.Costsconnectedwiththemovement, handling, and storage of cargo whichaccrue during free time are included in the freightcharges paid by a shipper or a consignee. Costs forproviding these services beyond free time, however,aremore difficult to recover. For example, the costofmaintaining a clerk crew, such as is hereinvolved, remains constant, notwithstanding the factthatagivenquantityof cargo is substantiallyreduced with the passage of time as the variousconsignees claim and remove their portions. In thisrespect,WilfredNash, President of Bay State,testified to the effect that, with the passage of time,unit costs rise to a point where it is infeasible, if notimpossible,forthe shipping lines, agents, andstevedores who employ clerks, and specifically Bay'SeeInternational Longshoremen's Association,AFL-CIO (The Boardof HarborCommissioners),137 NLRB 1178, enfd 331F 2d 712 (C A 3),Local 5,United Associationof Journeymenand Apprenticesof thePlumbing andPipefitting Industry oftheUnited States and Canada,AFL-CIO (Arthur VenneriCompany),137 NLRB 828, enfd321 F 2d 366(C A DC)'Filedby theRegional Director for Region 3 before the United StatesDistrict Court for the District of Massachusetts on June 3, 1968 (Civil No68-448-F)15State, to recover the cost of their employment fromthose responsible for the payment of freight charges.It is uncontroverted that removal of cargo from thepier to a public warehouse eliminates the need forcontinued clerk crew assignments and the costsincidental thereto.Clearly,with respect to thecontroversyhere involved, the enforcement of"Regulation 9" has a direct bearing upon the costswhich must be absorbed by Bay State, and we sofind.Although the enforcement of Regulation 9 wasannounced by the Port Authority, it is clear fromtherecord that such enforcement was not aunilateral decision. The steamship lines, the directbeneficiaries of this action, were a party to the PortAuthority'sdecision.TheirAssociation,whichincludesBayState,theemployeroftheseemployees, bargains with the Respondent Union onbehalf of its members. Accordingly, we cannotconclude, as did the Trial Examiner, that Bay Statewas "a neutral or, at most, a secondary employer."Rather, we are persuaded that the Respondent had alawfulwork preservation object in attempting toretain for itsmembers clerical work theretoforeperformedby them and of which they weresummarily deprived by their employer, acting inconcertwiththePortAuthorityand others.NationalWoodwork Manufacturers Association v.N.L.R.B.,386 U.S. 612. We shall therefore dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintagainst the Respondents Local 1066, InternationalLongshoremen'sAssociation,andInternationalLongshoremen'sAssociation,Boston,Massachusetts, be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case washeard in Boston,Massachusetts, on June 20, 1968,pursuant to charges duly filed and served,' and aconsolidated complaint issued on June 7, 1968. ThecomplaintpresentsquestionsastowhethertheRespondent Unions violated Section 8(b)(4)(i)(B) of theNationalLabor Relations Act, as amended. In theirrespective answers, duly filed, both Respondents denied allallegations that they had committed any unfair laborpractices.All parties appeared at the hearing and were given fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, and to argueorally.Oral argument was waived. Motions to dismiss the'In Case1-CC-693, the onginal charge was filed on May 21, 1968, and afirstamended charge onMay 24,1968 In Case1-CC-694,the originalcharge was filed on May 21, 1968, and a first amended charge on May 24,1968 16DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint,made at the close of the heanng, were takenunder advisement. These motions are disposed of asappearshereinafter in thisDecision.A brief wassubmitted by the General Counsel on July 17, by theRespondent ILA on July 22, and by Local 1066 on July24, 1968.Upon the entire record in the case, and from hisobservation of the witnesses, the Trial Examiner makesthe following:FINDINGS OF FACTITHE EMPLOYERSINVOLVEDMassachusetts Port Authority (herein called MPA) is apublic instrumentality created pursuant to an act of thelegislature of the Commonwealth of Massachusetts to takepossession of, and to maintain and operate, the portpropertiesinBostonharbor,aswellasLoganInternationalAirport, theMysticRiverBridge andvarious other facilities in the Boston area. MPA owns sixof the seven general cargo terminals in the port. These aretheCommonwealth Terminal in South Boston, theHoosac and Mystic Terminals in Charlestown, EastBoston Terminal in East Boston, and the Boston ArmyBase and Castle Island Terminals in South Boston., MPAactually operates only three of the foregoing These arethe Commonwealth, Hoosac and Mystic Terminals. Theother three are operated for MPA in accordance withcontractswhich it has with several pnvate terminalcorporationsThus, the East Boston Terminal is operatedby the Penn Central System, the Boston Army BaseTerminal by Port Terminals, Inc., and Castle Island byWiggin Terminals, Inc.Insofar asMPA itself acts as a terminal operator, itfunctions in the same manner as do the private terminalcompanies named above. In this connection it hasemployees on the Commonwealth, Hoosac, and Mysticpiers engaged in checking and handling cargo, loadingrailwaycarsand truck trailers, taking care of thedocumentation, the levying of charges, and performinggeneral maintenance functions. These employees belong toLocal 809, International Longshoremen's Association,withwhichorganizationtheMPA has acollective-bargaining agreementFurness,Withy& Company, Ltd. (herein calledFurness,Withy), are steamship owners and agents. BayState Stevedoring Co , Inc. (herein called Bay State), is awholly owned subsidiary of Furness, Withy and is engagedin the business of providing stevedoring services in theport.WilfridA.Nash president of Bay State, testified,credibly and without contradiction, that for its stevedoringservices Bay State annually receives in excess of $50,000from Furness,Withy, and that the annual revenues ofFurness,Withy, in the operation of its cargo vessels inforeign and interstate commerce, exceed $50,000Uponthe foregoing facts, it is obvious, and the Trial Examinerfinds, that Bay State and Furness, Withy are engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLongshoremen's Association, hereinafter known as ILA,are labor organizations within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe four terminal operators in the Port of Boston, viz,MPA, Penn Central, Port Terminals, Inc., and Wiggin,have joined together in what is known as the Port ofBostonMarineTerminalAssociation(hereincalledTerminal Association). From time to time, the latter haspublished tariffs which the members apply to the vesselsusing their facilities.These tariffs, duly filed with theFederalMaritime Commission, set forth the rates, rules,terms, and conditions that are applicable to all shippinglines and others who use the terminals in the port Thetariff in effect at all times material herein provides,interalia,that cargo' may remain on the dock for 5 days afterbeing unloaded and that for this period, known in practiceas "free time," no wharf demurrage fees will be chargedRegulation 9 of the same tariff provides that in the eventany cargo remains on the pier after the expiration of the"free time," the terminal operator may require that thevessel owner move the cargo to a public warehouse oranother location.When this is done, the steamshipcompany, or stevedoring firm, is relieved of any furthercharges connected with maintaining a clerical crew, at thesite, and any storage charges connected with keeping theshipment in a public warehouse are assessed against theconsignee, or ownerRegulation 9 specifically providesthat the enforcement of this provision is at the option ofthe operator of the terminal The dispute in question aroseover the attempt by MPA to enforce this rule at theMystic Terminal.For many years it has been the practice in the port ofBoston that a crew of clerks remain with a specific cargountil all of it is removed from the pier by the consignee,or his agent. These crews, known on the waterfront as"setups," characteristically, consist of a chief clerk, abook clerk, a runner, and one or more delivery clerks.' Ataminimum, a setup consisting of at least three men,'stays with the cargo until all of it has been removed fromthe wharf. Not infrequently, some portion of cargo mayremain on the pier for a considerable period beyond theexpiration of the 5 days of "free time." President Nash, ofBay State, testified that in some instances as much as 30days elapse before the last bit of a particular cargo leavesthe wharf. Since the three clerks who remain with thecargo are paid approximately $3.62 an hour it is readilyapparent that the practice of retaining such a clerical staffsubstantially increases the labor costs levied on the cargo.These costs are paid, at least initially, by Bay State, as astevedoring company. In some instances Bay State is ableto pass this additional expense on to the consignee of thefreight which remained on the pier after the expiration ofthe free time Nash testified, however, that, in fact, this isnot done very often and that in most cases, Bay Statemust shoulder the entire cost of maintaining the setup oflongshoremen until the consignee arrives to remove thelast of the cargo.'Local 1066, International Longshoremen's Association,hereinafterknown as Local 1066, and International'A seventh general cargo terminal, known as the Wiggin Terminal, islocated inCharlestown but this is owned and operated by WigginTerminals, Inc'With the exception of woodpulp cargo'The number of delivery clerks usedis dependenton the size of the cargoand varies from aminimumof one to as many as 15'This is knownas a permanentsetup and is made up of a chief clerk, abookclerk,and a runner'Of course, after theexpirationof the 5 days of "freetime" the terminaloperatorispermittedto,and does, charge the consignee a wharf LOCAL 1066, INTL. LONGSHOREMEN'S ASSN17Thomas T. Soules, port director of the MPA, testifiedthat the matter of labor costs connected with the use offacilities in the Port of Boston has become critical inrecent years.According to Soules, for some time thenumber of ships using the harbor has been declining at therate of 100 a year and that in the past 18 months almost200 vessels that formerly came to Boston regularly nolonger do so Soules testified that in the meantime thesevessels are going to competitor ports such as those at NewYork, Baltimore, Philadelphia, and Hampton Roads. Heattributed the drastic decline in the number of vesselscoming to Boston to the high cost of using the port andstated that the principal reason for this was the laborcharges connected with handling cargo.Soules testified that in conformity with a decision madeinApril 1968 to cut clerical costs on the pier, the MPAdecided to enforce Regulation 9 at the Mystic Terminal.To the facts in connection with the attempt to effectuatethat decision we will now turn.B The Factsin IssueInmid-May 1968, the MVNewfoundlandarrived atMystic Pier' and Bay State began the discharge of thecargo. In a letter dated May 16,8 MPA wrote to Furness,Withy that upon the expiration of the free time for theMVNewfoundland,and in accordance with Regulation 9of the tariff then in effect, Furness,Withy, should beprepared, at 8 a.m. on May 20 to deliver all cargoes thenremaining on the Mystic Pier, for storage in a publicwarehouse.On May 20, in a letter to MPA, Furness, Withyacknowledged the request set forth in the letter of May16, and stated that it would accede to the request that thecargo in question be moved to a storage warehouse.Thereafter the same day, Furness, Withy requested thatBay State turn over to MPA, for delivery to a publicwarehouse, all cargo from the MVNewfoundlandthatwas still on the pier.On the morning of May 20, President Nash of BayState,handedThomasKelly,chiefclerkforthestevedoring company, the correspondence between MPAand Furness,Withy which had been forwarded to BayState.Nash testified that in so doing he instructed Kellythat he was to turn over to MPA all the cargo remainingon the pier from theNewfoundlandand that he was to doso as soon as an MPA truck arrived. Present on the sceneduring the period in question, in addition to Kelly, wasPatrickHurley, the delivery clerk for Bay State. Bothwere members of Local 1066 and, in addition, Hurley wasthe secretary-treasurer of Local 1066.At this time,Edward Dalton, who was not present at the scene but whofigures in some of the testimony, was a business agent anddelegate for Local 1066.'Joseph J Connolly, superintendent of piers for MPA,testified that he went to the Mystic Terminal, sometimebefore the arrival of the trucks which MPA had orderedAccording to Connolly, he immediately informed KellyandHurley that he and his associate, Pier ForemanCrowley,10 were there to take the cargo in accordance withdemurrage fee for such time as the shipment remains on the pier in excessof the 5 days'Whether Furness, Withy was the owner of, or the agent for, this vesseldoes not clearly appear from the record'Alldates that appear hereinafter are for 1968 unless otherwisespecifically noted'The foregoing findings are based on the credible and uncontradictedtestimony of Joseph J Connollythe instructions which MPA had already sent to Furness,Withy. Connolly testified that Hurley told him "that hecould not make the delivery . . . that he had instructionsfrom the International and Mr Dalton not to make thedelivery to the Massachusetts Port Authority." Thereafter,and at Hurley's suggestion, Connolly telephoned Dalton,an individual whom he had known in his official capacityformany years. According to Connolly, when he askedDalton'sassistanceingettingthe cargo moved, thebusiness agent declined and told him "I have instructedPat Hurley and them not to move the cargo or effect thedelivery."AfterconcludinghistelephoneconversationwithDalton, Connolly returned to the pier to await the arrivalof the trucks. The latter appeared at about noon andimmediately thereafter Connolly renewed MPA's demandon Bay State's President Nash for delivery of the freight.Nash then repeated his order to Kelly and Hurley. It wasundenied that both again refused to comply and thatHurley told both Nash and Connolly, "I told you wecannot make that delivery" and thereupon repeated thestatement made to Connolly earlier that morning that he"was under instructions from the International and fromMr. Dalton not to make a delivery "Later that afternoon, Connolly endeavored, but withoutsuccess, to get the employees of MPA to remove thecargo in question from the pier Connolly arranged tohave a forklift service, an independent contractor, performtheactual loading of the cargo on to the trucks.Thereafter he sought to have the work of checking thecargo, performed by employees of MPA This, of course,was the same work which Kelly and Hurley, as employeesof Bay State and members of Local 1066, had refused toperform. The MPA employees on the Mystic Pier wererepresented by Local 809, of the ILA, and a sister local to1066.According to Connolly, when he instructed theMPA pier clerk, one Moynahan, who was also presidentof Local 809, to do the clerical work, Moynahan likewiserefused and told Connolly that as a result of instructionsfrom John F. Moran he would be unable to assist intransferring the cargo.According to Connolly, at Moynahan's suggestion hethen telephonedMoran, an individual whom he hadknown personally for over 30 years and one whom heknew at that time as an international vice president of theILA. Connolly testified that he initiated the conversationby telling Moran about what he described as a "hassle" atMystic Pier and that Moran interrupted to tell him thathe knew all about the matter and that he had instructedMoynahan that neither Moynahan nor any of his menwere to touch the cargo in questionAccording toConnolly, notwithstanding his explanation to Moran thatall he wanted either Moynahan, or the members of Local1066 employed by Bay State, to do was check the cargoasMPA effected delivery,Moran concluded theconversation by telling him that "at that particular timehe was not going to rescind his orders, and the wholeaffair was going to be discussed further the following daywith counsel.""Cargo of the MVNewfoundlandthat figured in theevents of May 20 was never removed to a warehouse.Connolly testified that it eventually left the pier in thenormal process of delivery when it was turned over to the'"Crowley was an employee of MPAThe findings,as well as thedirectquotationsfrom the record whichappear abovewith reference to the eventsof May 20, arefrom the credibleand uncontradicted testimonyof Joseph Connolly 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsignees or to their agents.Soules,portdirector forMPA, testified that thedecision to enforce Regulation 9 on the matter of freetime was vested by the marine tariff in the terminaloperator and, as the responsible officer for MPA, it washe who made the decision to enforce the regulation whichled up to the events of May 20. According to Soules, thedecisionwas based on the needs of the steamship linesserving the pier, the schedule of future vessel calls, theneed for space and arrangements which had been madewith ships that have come to the port. He further testifiedthat the decision to enforce the regulation at the MysticPier was one which only MPA could make and that thesteamship owner, or owners, had no part in that decision.This testimony was confirmed by President Nash of BayStatewho testified ,that Bay State, as a stevedoringcompany, has no power to decide whether Regulation 9 isto be enforced and that, in fact, Bay State had notparticipated in any way in the decision to apply theregulation in question. Nash further testified that, whereashe had frequent contact withBusinessAgent Dalton andotherofficialsofLocal 1066, in their capacity asbargaining representative for the employees of Bay State,none of them had come to him or other officers of BayState to complain about the enforcement of Regulation 9.Local 1066 called one witness, William McNamara, totestify on its behalf. It did not call either Kelly, Hurley, orDalton,andno explanationwas offered for theirnonappearance at the hearing.At the conclusion of the General Counsel's case, theILA requested a continuance on the ground that John F.Moran, a prospective witness, was engaged in contractnegotiations in New York and unavailable to testify. Thisrequestwas opposed by the General Counsel and theMPA. Counsel for the MPA pointed out that Moran hadbeen named in the original charge, as well as the bill ofparticulars, so that the Respondent ILA could not assertsurprise when testimony was developed at the hearing withreference toMoran, and that, in any event, if Moranelected to attend contract negotiations rather than bepresent at the hearing, the other parties should not becompelled to await his arrival at some indefinite date inthe future.At the same time, Respondent Local 1066asked that the hearing be continued due to the fact thatthe services of its counsel were required by another clientthatafternoon.When, however, the Trial Examinerproposed that, to accommodate both the ILA and Local1066, the hearing be recessed until the following morning,counsel for both unions asserted that such a recess wouldbe inadequate. At the same time, counsel for the ILA didnot volunteer a date on which Moran would be availableto testify, and counsel for Local 1066 did not offer to fix atime when the pressure of handling matters for the otherclient would make it practicable for him to continue withthe instant hearing. In view of these circumstances, theTrial Examiner concluded that there was no merit to thevariousmotions to continue the case. The aforesaidmotionswerethereupondenied.CounselfortheRespondents then stated that they had nothing further topresent.The hearing was then closed.Cf., Cello-FoilProducts, Inc.,171NLRB No. 154.C. TheAlleged Violationof Section 8(b)(4) of theAct; Contentionsof theParties;Findings andConclusionswithRespectTheretoIt is the contention of the General Counsel that theRespondents' primary dispute is with the MPA over theattempt of the latter to enforce Regulation 9 since thispolicy tends to decrease the employment available formembers of Local 1066 and the ILA. The GeneralCounsel further contends that in connection with thisdispute the Respondents induced employees of Bay Stateto refuse to perform services for their employer, that anobject of this conduct was to compel Bay State andFurness,Withy to cease doing business with MPA, andthat, in so doing, the Respondents violated Section8(b)(4)(i)(B) of the Act. This allegation is denied in itsentirety by both Local 1066 and the ILA.It is apparent on this record that the application ofRegulation 9 in any particular situation is left to thediscretion of the terminal owner, or operator, which, inthis instance was MPA. This is clear from the terms ofthe tariff provision in question, from the testimony of PortDirector Soules who testified that the decision as towhether to apply the regulation after the expiration of"free time" was his alone to make as to those piers overwhichMPA had control, and from the testimony ofPresidentNash of Bay State, according to whom, BayState had no power to decide whether Regulation 9 wouldbe enforced at the Mystic Terminal and that, in fact, BayState had not participated in any way, in the decision toenforce the regulation in question.Apart from the fact that it was the action of MPA inenforcingRegulation 9 which precipitated the dispute,there is other evidence in the record that the primarycontroversy here involved was between the RespondentsandMPA. Thus, as found above, after the Bay Stateemployees refused to check the cargo and permit MPA'strucks to load it, MPA sought to have its own employeesperformthecheckingprocedures.WhenPierSuperintendent Connolly endeavored to accomplish this,however,Moynahan, the pier clerk forMPA andpresident of Local 809, a sister local of 1066, refused anddeclared that he was doing so on instructions from JohnMoran, an international vice president of ILA. Thereafter,when, at Moynahan's suggestion, Connolly telephonedMoran, the latter declared that he knew all about thematter, that he had given instructions that neitherMoynahan nor any of his men were to touch the cargoand that, for the time being he had no intention ofrescinding these orders. On the basis of the facts set forthabove, the Trial Examiner concludes and finds that theprimarydisputehereinvolvedwasbetweentheRespondents and MPA and that it was centered on theattempt by MPA to enforce Regulation 9 at the MysticPier.'As to the dispute between the Respondents and MPAover the application of Regulation 9, Bay State was aneutral or, at most, a secondary employer. On the facts,as found earlier, it appears that Dalton, business agent forLocal 1066, told Superintendent Connolly that he hadinstructed Hurley and Kelly, the clerks for Bay State, nottomove the cargo in question. Earlier, when Connollytalked with Hurley and Kelly, the former had stated thatthey could not touch the cargo, because, according toHurley, he had "instructions from the International and[BusinessAgent]Dalton not to make delivery to theMassachusetts Port Authority."In its brief the ILA avers that there was no proof thatthe ILA authorized or ratified the acts of Local 1066"In his brief the General Counsel concedes that the complaint does notallege that any violation of the Act arose out of the incident whichinvolvedMoynahan and his coworkers, on the afternoon of May 20, sinceall of them were employed by MPA. LOCAL 1066, INTL. LONGSHOREMEN'S ASSN.which figure in this case it is likewise argued that Moran,described by Connolly as a vice president of the ILA, isalso an official of Local 809 and of the District Council ofthe ILA Thus, the ILA now contends that because of hisnumerous titles, it cannot be presumed that, insofar asMoran had anything to do with the events here inquestion, he was acting as an official of the ILA. There is,of course, the uncontradicted testimony of Connolly, thatHurley, an official of Local 1066, told him that in refusingto perform any work on theNewfoundlandcargo he wasacting on "instructions from the International" as well asfromBusinessAgent Dalton. And later in the day, whenConnolly telephoned Moran, the latter told him that heknew about the incidents on the Mystic Pier and "at thatparticular time he was not going to rescind his orders .. "Whereas there may have been some ambiguity as to thecapacity in which Moran was acting, Moran himself didnot choose to appear at the hearing to dispel thatambiguity.Nor didtheRespondentILA produce anyevidence to refute the uncontradicted testimony whichappears in the record and which tends to establish thatMoran, a vice president of ILA, was well aware of whatwas in progress on the Mystic Pier, that Hurley and hiscoworkers had instructions from the International thatthey were not to handle the cargo for MPA, and thatMoran, upon an appeal from Connolly, announced on theafternoon of May 20 that he did not intend to "rescind hisorders.." In view of this state of the record, the TrialExaminer concludes and finds that the ILA must acceptresponsibility, along with Local 1066, for the conduct ofHurley and Kelly, the Bay State clerks here involvedSection 8(b)(4)(i)(B) provides, in relevant part, that:Itshallbe an unfair labor practice for a labororganization or its agents.to engage in, or to induceor encourage any individual employed by any personengaged in commerce .to engage in, a strike or arefusal in the course of his employment to transport orotherwise handle or work on any goods, articles,19materials or commodities or to perform any servicewhere .an object thereof is(b) forcing or requiring any person .to ceasedoing business with any other person .On the basis of the facts found above, it is theconclusion of the Trial Examiner that at least an object oftheRespondents' conduct here in question was to forceBay State and Furness, Withy to cease doing businesswithMPA. In so doing, they violated Section 8(b)(4)(i)(B)of the Act,as alleged.NationalMaritimeUnion ofAmerica, AFL-CIO,147NLRB 1328, 1331, enfd 346F.2d 411 (C.A D.C.), cert. denied 382 U S. 835.Local1066,InternationalLongshoremen'sAssociation,137NLRB 45.CONCLUSIONS OF LAW1.Bay State Stevedoring Co , Inc., and Furness, Withy& Company, Ltd, are, and at all times material havebeen, engaged in commerce within the meaning of Section2(6) and (7) of the Act2.Respondents,Local 1066 and ILA, are labororganizations within the meaning of the Act.3.By inducing and encouraging individuals employedby persons engaged in commerce to engage in a strike ora refusal to perform services, with an object of forcing orrequiring Bay State Stevedoring Co., Inc , to cease doingbusinesswith Furness, Withy and with Massachusetts PortAuthonty, the Respondents have engaged in, and areengaging in, unfairlabor practices within the meaning ofSection 8(b)(4)(i)(B) of the Act.4The above-described unfair labor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended order omitted from publication.]